Title: From John Adams to United States Senate, 24 May 1797
From: Adams, John
To: United States Senate


Mr: Vice President and Gentlemen of the Senate.—
24 May 1797


It would be an affectation in me, to dissemble the pleasure I feel, on receiving this kind address.
My long experience of the Wisdom, Fortitude, and Patriotism, of the Senate of the United States, enhances in my estimation, the Value of those obliging expressions of your approbation of my conduct, which are a generous reward for the past, and an affecting encouragement to constancy and perseverance, in future.
Our sentiments appear to be so entirely in unison, that I cannot but believe them to be, the rational result of the understandings, and the natural feelings of the hearts, of Americans in general, on contemplating the present state of the nation. While such Principles and affections prevail, they will form an indissoluble bend of Union, and a sure pledge, that our Country has no essential Injury to apprehend from any portentous appearances abroad.—In a humble reliance on divine providence, we may rest assured, that while we reiterate with sincerity, our endeavors to accomodate all our differences with France, the Independence of our Country cannot be diminished, its dignity degraded, or its Glory tarnished, by any nation or combination of nations, whether Friends or Enemies.—

John Adams